Case 1:19-cr-00437-ELH Document 47 Filed 10/08/20 Page 1 of 11

U.S. Department of Justice

 

 

United States Attorney

District of Maryland

Northern Division
Christine Goo Mailing Address. Location: DIRECT: 410-209-4924
Assistant United States Attorney 36 S. Charles Sireet, 4th Floor 36 S. Charles Street, 4th Fluor MAIN: 410-209-4800
Christine. goo@rsdoj. gov Boltimore, MD 21201 Baltimore, MD 2/20! FAX: 410-962-0717

August 12, 2020

Christian Bryan Lassiter

Assistant Federal Public Defender

Office of the Federal Public Defender for the District of Maryland
100 S. Charles Street

Tower II, 9th Floor

Baltimore, Maryland 21201

Re: Plea Agreement in the Case of
United States v. Ronald Brown; Criminal No. ELH 19-0437

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your client, Ronald Brown (hereinafter “Defendant”), by
the United States Attorney’s Office for the District of Maryland (“this Office”), Ifthe Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer
has not been accepted by August 15, 2020, it will be deemed withdrawn, The terms of the
Agreement are as follows:

Offense(s) of Conviction

The Defendant agrees to plead guilty Count Two of the Indictment now pending against
him, which charges him with possession of a firearm by a prohibited person in violation of 18
U.S.C. 922(g). The Defendant admits that he is, in fact, guilty of that offense and will so advise
the Court.

Elements of the Offense(s)

1. The elements of the offense(s) to which the Defendant has agreed to plead guilty,
and which this Office would prove if the case went to trial, are as follows:

a. That on or about May 31, 2019, in the District of Maryland, the Defendant
knowingly possessed a firearm, as that term is defined in 18 U.S.C. § 921(a)(3);

b. That prior to May 31, 2019, the Defendant had been convicted of a crime
punishable by imprisonment for a term exceeding one year, and his civil rights had not been
restored;

Rey: August 2018
Case 1:19-cr-00437-ELH Document 47 Filed 10/08/20 Page 2 of 11

c. That prior to May 31, 2019, the Defendant knew that he had been convicted
of a crime punishable by imprisonment for a term exceeding one year; and

d. That the firearm affected interstate commerce because it was manufactured outside
of the State of Maryland.

Penalties

2, The maximum penalties provided by statute for the offense(s) to which the
Defendant is pleading guilty are as follows:

 

 

 

 

 

 

 

 

 

 

 

- . Max : ;
Minimum | Maximum ; Maximum | Special
Comm a Prison Prison Supervised Fine _| Assessment
Release
18 U.S.C,
2 § 922(g) 0 10 years 3 years $250,000 $100
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons

has sole discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

C. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to

Rev, August 2018
Case 1:19-cr-00437-ELH Document 47 Filed 10/08/20 Page 3 of 11

collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant's ability to pay,
and to request and review the Defendant's federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

3. The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

C. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph

Rev. August 2018
Case 1:19-cr-00437-ELH Document 47 Filed 10/08/20 Page 4 of 11

below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

g. If the Court accepts the Defendant's plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization, The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences,

Advisory S ing Guidelines App!

4, The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C, § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stivalatt

5. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

a. This Office and the Defendant further agree that the applicable base offense
level is 20 pursuant to United States Sentencing Guidelines (“U.S.S.G.”) §§ 2K2.1(a)(1) because
the offense involved a semiautomatic firearm that is capable of accepting a large capacity magazine
and the Defendant was a prohibited person at the time he committed the instant offense. There is
a two-level increase because the offense involved three firearms. U.S.S.G. § 2K2.1(b)(1)(A).
Additionally, there is a four-level increase because two of the firearms the Defendant possessed
had obliterated serial numbers. U.S.S.G. § 2K2.1(b)(4). Accordingly, the total offense level is
26.

Rev. August 2018
Case 1:19-cr-00437-ELH Document 47 Filed 10/08/20 Page 5 of 11

b. This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. § 3E1.1(b) for an additional
1-level decrease in recognition of the Defendant’s timely notification of the Defendants intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. § 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if
the Defendant: (i) fails to admit cach and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant’s involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way. Accordingly, the adjusted offense
level is 23.

6. There is no agreement as to the Defendant's criminal history and the Defendant
understands that the Defendant's criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the

Defendant's income.

7. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Rule 11 (c) (1) (C) Plea

8. The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
1 1(c)(1)(C) that a sentence of 57 months of imprisonment in the custody of the Bureau of Prisons
is the appropriate disposition of this case taking into consideration the nature and circumstances
of the offense, the Defendant’s criminal history, and all of the other factors set forth in 18 U.S.C.
§ 3553(a). This Agreement does not affect the Court’s discretion to impose any lawful term of
supervised release or fine or to set any lawful conditions of probation or supervised release. In the
event that the Court rejects this Agreement, except under the circumstances noted below, either
party may elect to declare the Agreement null and void. Should the Defendant so elect, the
Defendant will be afforded the opportunity to withdraw his plea pursuant to the provisions of
Federal Rule of Criminal Procedure 11(c)(5). The parties agree that if the Court finds that the
Defendant engaged in obstructive or unlawful behavior and/or failed to acknowledge personal
responsibility as set forth herein, neither the Court nor the Government will be bound by the
specific sentence contained in this Agreement, and the Defendant will not be able to withdraw his
plea.

Rev. August 2018
Case 1:19-cr-00437-ELH Document 47 Filed 10/08/20 Page 6 of 11

Obligations of the Parties
9, At the time of sentencing, this Office will recommend a sentence of 57 months of
imprisonment, as described above. This Office reserves the right to bring to the Court’s attention
all information with respect to the Defendant's background, character, and conduct that this Office
deems relevant to sentencing, including the conduct that is the subject of any counts of the

Superseding Information. At the time of sentencing, this Office will move to dismiss any open
counts against the Defendant.

Waiver of Appeal

10. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

b, The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C, § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

i. The Defendant reserves the right to appeal any sentence that exceeds
57 months; and

ii. This Office reserves the right to appeal any sentence below 57
months.

c. The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Forfeiture

ll. | The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

Rey. August 2018
Case 1:19-cr-00437-ELH Document 47 Filed 10/08/20 Page 7 of 11

12. Specifically, but without limitation on the Government's right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant’s right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, the Defendant’s illegal activities: a thirty round magazine loaded
with thirty rounds (30) of .556 caliber ammunition; a black Palmetto 5.56 caliber rifle; a Marlin
Model 989 M-2 .22 caliber long rifle, with seven (7) rounds of .22 caliber ammunition with an
obliterated serial number; a Ruger 9mm Luger semi-automatic pistol, model POSDC, with an
obliterated serial number, along with an extended magazine that held eighteen (18) rounds of 9mm
ammunition; one hundred nineteen (119) rounds of .556 caliber American Eagle ammunition; fifty
(50) rounds of .40 caliber Winchester ammunition; eighty-eight (88) rounds of .22 caliber
ammunition; eighteen (18) .9mm rounds of ammunition; one (1) .40 caliber round of ammunition;
six (6) .38 caliber rounds of ammunition; and a thirty round magazine loaded with thirty rounds
(30) of .556 caliber ammunition.

*s Conduct Prior to Sentencing and Breac

13. | Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

14. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 1 1(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C)—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

Court Not a Party
15. The Defendant expressly understands that the Court is not a party to this agreement.
In the federal system, sentence is imposed by the Court, and the Court is under no obligation to
accept this plea agreement. In the event the Court rejects this Rule 11(c)(1)(C) plea agreement,

Rev. August 2018
Case 1:19-cr-00437-ELH Document 47 Filed 10/08/20 Page 8 of 11

pursuant to Rule | 1(c)(5)(C), the Defendant will be informed that he may withdraw his plea. If he
persists in the guilty plea thereafter, the Defendant understands that the disposition of the case may
be less favorable than that contemplated by this agreement. The Defendant understands that
neither this Office, his attorney, nor the Court can make a binding prediction or promise that the
Court will accept this agreement. The Defendant agrees that no one has made such a binding
prediction or promise.

Entire Agreement

16. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.
Very truly yours,

Robert K. Hur
United States Attorney

(s/s

Christine Goo
Assistant United States Attorney

Rev. August 2018
Case 1:19-cr-00437-ELH Document 47 Filed 10/08/20 Page 9 of 11

| have read this Agreement, including the Sealed Supplement, and carefully reviewed
every part of it with my attorney. | understand it and I voluntarily agree to it. Specifically, 1
have reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not
wish to change any part of it. I am completely satisfied with the representation of my attorney.

20 CLtnald Tiere

Dat Ronald Brown

| am the Defendant's attorney. | have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. ‘To my knowledge, the Defendant's decision to
enter into this Agreement is an informed and voluntary one.

7 =/ ry —_—. ~
[0 5 [pe ae

~— 1a

Date Christian Lassiter, Esquire

Rev. August 2018
Case 1:19-cr-00437-ELH Document 47 Filed 10/08/20 Page 10 of 11

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

In late May 2019, BPD officers received information that someone shot at Ronald Brown.
Investigators then listened to jail calls between Defendants Lakeana Sewell (“L. Sewell”) and
Ronald Brown and their brothers Darrell and Darnell Sewell who are both incarcerated. During
these calls, co-Defendants Brown and L. Sewell discussed the violence that had occurred and the
firearms they had acquired and were going to acquire, to retaliate against unknown persons who
shot at Brown. On May 27, 2019 at 1:49p.m., Darnell Sewell called Brown with L. Sewell also
participating in the conversation. L. Sewell explained that someone tried to shoot Brown while
he (Brown) was at the bar. Brown explained that he had “straps out now," and that they would
not allow anyone new into the area or they would "get busted." On the same day at at 1:57p.m.
Darrell Sewell called L. Sewell but Brown also got on the call. Brown explained to Darrell
Sewell, “And | got a 30. You remember that Ruger we had bro?” Sewell responded, “Yeah.”
Brown further explained, “I got the baby one of that with the 30 on that bitch.” Based on this
call, investigators believed that Brown had a Ruger firearm with a magazine that had the capacity
to hold thirty bullets.

On May 31, 2019, officers executed a search and seizure warrant at 5206 Patrick Henry
Drive, Baltimore, Maryland, the residence of Brown and L.Sewell.

Officers recovered from the basement:

In the closet; a 30 round magazine with 30 rounds of 5.56 mm ammunition, a black
Palmetto 5.56 mm rifle with a gamo optic, and a Marlin Firearm Model 989 M-2 Cal .22
caliber L.R. rifle with an obliterated serial number loaded with seven rounds of .22
caliber ammunition,.

On a chair in the basement: in a backpack a Ruger P9S handgun with 18 rounds of
ammunition and an obliterated serial number and an extended magazine with the capacity

to hold 30 rounds of ammunition (which matched the firearm described by Brown during
his conversation with Darrell Sewell on May 27, 2019).

In the laundry room attached to the basement: 88 rounds of .22 caliber ammunition, 119

rounds of 5.56 mm American Eagle ammunition, 50 rounds of .40 ammunition, and
separate clear bag with 18 9mm rounds, one .40 caliber round, and 6 .38 rounds of
ammunition, gun oil, and a gun cleaning kit.

Prior to their recovery by law enforcement, the Defendant possessed the firearms and
ammunition. Prior to possessing the firearms, the Defendant had been convicted of a crime

Rev. August 2018
10
Case 1:19-cr-00437-ELH Document 47 Filed 10/08/20 Page 11 of 11

punishable by more than one year imprisonment, and his civil rights had not been restored. The
Defendant knew that he had been previously convicted of a crime punishable by more than one year
imprisonment. The firearms and ammunition were not manufactured in Maryland. Therefore,
they traveled in and affected interstate commerce prior to their recovery in Maryland, The firearms
were examined and found to be capable of expelling a projectile by the action of an explosive and
therefore are firearms as that term is defined in 18 U.S.C. § 921(a)(3).

SO STIPULATED:

_/Si
Christine Goo
Assistant United States Attorney

i
ja Pnell Pao?

Ronald Brown
Defendant

Pees ae a
Christian Lassiter, Esquire
Counsel for Defendant

 

 

Rev. August 2018
